Citation Nr: 1513463	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a deviated septum, including residuals of a septoplasty and turbinectomy.

2.  Entitlement to service connection for a right shoulder disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The probative evidence fails to demonstrate that the Veteran has a deviated septum or any residuals of a septoplasty and turbinectomy.  


CONCLUSION OF LAW

The criteria are not met for service connection for a deviated septum or for residuals of a septoplasty and turbinectomy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In November 2010, the Veteran was provided all notice required under the VCAA, including as to the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf, followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and lay statements and argument in support of his claim have been associated with the claims file. See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA medical examination was provided in February 2011.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient as it is supported by an examination of the Veteran, a review of the claims file and the pertinent medical and other evidence of record, and puts forth findings and conclusions that allow the Board to make a fully informed decision on this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, neither he nor his representative has challenged the adequacy of the examination.  Thus, the examination report is adequate and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he has a current nasal pathology due to a deviated septum and residuals of an in-service septoplasty and turbinoplasty.  Specifically, he asserts that he has difficulty breathing, and that this difficulty failed to resolve following his in-service surgery to correct his deviated septum.  See October 2013 Board Hearing Testimony.

The Veteran underwent a VA QTC examination for this claimed condition in February 2011.  The Veteran reported nasal pathology, including difficulty breathing through the nose, hoarseness of the voice and crusting.  The VA examiner noted the Veteran's history of a deviated septum and his in-service septoplasty and turbinoplasty.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scarring, and no disfigurement.  Additionally, there was no rhinitis or sinusitis found on examination.  The examiner diagnosed obstructive sleep apnea and seasonal allergic rhinitis.  

The Veteran's service treatment records show that he underwent a septoplasty and turbinoplasty in January 2009.  See January 2009 Operation Report.  However, subsequent treatment records reflect that the Veteran no longer had a deviated septum, and do not reflect any additional residual nasal pathology.  See, e.g., January 2009 Otolaryngology Clinic Postsurgical Examination Note (reflecting that the Veteran was "doing well" following his septoplasty and turbinoplasty, but that he reported no significant improvement in his breathing); March 2009 Otolaryngology Clinic Note (attributing the Veteran's reports of a decreased sense of smell to "allergic etiology" and finding a "straight septum" and noting moderate post-surgical turbinate hypertrophy and mild edema of the nasal mucosa); April 2009 Otolaryngology Clinic Note (finding a "straight septum" and noting mild post-surgical turbinate hypertrophy); April 2009 Otolaryngology Clinic Note (reflecting normal sinus computed tomography (CT) scan); August 2009 Otolaryngology Clinic Note (reflecting that the Veteran complained of nasal dryness and decreased sense of smell post-surgery, but noting that no ear symptoms, nasal symptoms, throat symptoms, oral cavity symptoms, or jaw symptoms were present and finding normal septum alignment and normal nasal turbinate); January 2010 Otolaryngology Clinic Note (noting the Veteran's report of unchanged symptomatology following the septoplasty and turbinectomy but finding no otolaryngeal symptoms, including specifically no nasal discharge, no nasal passage blockage, a normal nasal septum, and normal nasal mucosa).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Furthermore, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, service connection has already been established for the only currently diagnosed otolaryngologic disorders, namely his seasonal allergies and obstructive sleep apnea.  See August 2011 Rating Decision.  There is no additionally diagnosed nasal pathology, including as attributable to his previously deviated septum.  Moreover, there is no medical evidence of any post-surgical residuals of his septoplasty and turbinoplasty.  

The Board has considered the Veteran's contentions regarding the lack of improvement in his breathing following his in-service septoplasty and turbinoplasty.  And the Veteran is certainly competent to report experiencing symptoms including difficulty breathing; however, he is not competent to ascribe these symptoms to a particular diagnosis, especially when, as here, there is countervailing medical comment.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  See also Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Accordingly, without evidence of persistent post-surgical residuals other than the already-service-connected obstructive sleep apnea and rhinitis, and absent a current diagnosis of an otolaryngologic pathology separate and apart from the service connected disabilities, service connection for nasal problems including a deviated septum and residuals of his in-service septoplasty and turbinoplasty is not warranted. 


ORDER

Service connection for a deviated septum and residuals of a septoplasty and turbinectomy is denied.

REMAND

While the Board regrets the delay, the remaining claim of entitlement to service connection for a right shoulder disorder must be remanded for further development to ensure an informed decision.

Specifically, a new VA shoulder examination is required.  In this regard, the February 2011 VA examiner, while noting the Veteran's complaints of right shoulder pain, weakness, lack of endurance, and tenderness, found that the Veteran did not have a diagnosed disability, as "there is no pathology to render a diagnosis."  However, subsequent Department of Defense (DOD) physical therapy treatment records reflect a right shoulder pathology that is "consistent with rotator cuff tendonitis, possible impingement."  See, e.g., March 2013 Physical Therapy Note.  While this diagnostic impression is not definitive, it certainly adds credence to the Veteran's complaints.  Accordingly, the Board finds that reexamination is warranted to determine the precise nature and etiology of any right shoulder pathology, so that the Board can make a fully informed determination.  See Barr, 21 Vet. App. 303; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Finally, because the claim is being remanded, any recent VA or DOD treatment records should be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA or Department of Defense treatment, including from the San Antonio Military Medical Center (SAMMC) dated since March 2013, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed right shoulder disability.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that it was reviewed.  

All indicated tests and studies should be performed.

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether or not any right shoulder disability is at least as likely as not (50 percent probability or more) etiologically related to the Veteran's active duty service.  This relationship may be established if it is determined that the condition was first incurred in service, was aggravated by service, or was caused by an incident or injury of service. 


In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

As indicated above, the examiner should review the entire record in conjunction with rendering the requested opinion; however the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  The examiner is also instructed to consider and address the DOD physical therapy notes from February and March 2013 providing an impression of a right shoulder pathology that is "consistent with rotator cuff tendonitis, possible impingement."

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.


3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


